Citation Nr: 0533704	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from August 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 denial letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The RO provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The RO denied the veteran's claim for service connection 
for a bilateral foot disability in March 1985.  The veteran 
appealed the decision.  

3.  In September 1987, the Board denied the veteran's appeal, 
stating that a new factual basis to establish service 
connection had not been established.  The veteran did not 
appeal the Board's decision.  

4.  In a June 2000 rating decision, the RO found that no new 
evidence had been submitted.  The veteran did not appeal the 
rating decision.  

5.  Evidence received since the June 2000 rating decision is 
duplicative or does not relate to an unestablished fact 
necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The June 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

2.  No new and material evidence has been received since the 
June 2000 rating decision to reopen a claim for service 
connection for a bilateral foot disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the veteran's claim for service connection for 
a bilateral foot disability in March 1985.  The veteran 
appealed the decision. 

In September 1987, the Board denied the veteran's appeal.  
The veteran did not continue the appeals process.  The 
Board's September 1987 decision is final.  When a rating 
decision issued by the RO is affirmed by the Board, that 
determination is considered final.  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1104 (2005).  

In May 2000, the veteran submitted a report from the VAMC as 
new and material evidence to reopen his claim.  In a June 
2000 rating decision, the RO found that no new evidence had 
been submitted.  The veteran did not appeal the rating 
decision.  The June 2000 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2005).   

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In a March 1985 rating decision, the RO denied the claim 
because the evidence of record indicated that the veteran had 
foot trouble prior to service and that the bunionectomy 
performed in service in 1973 was of a remedial nature, 
leaving the veteran's feet in better condition.  

In September 1987, the Board denied the veteran's appeal, 
finding that an October 1986 private medical report and 
photographs of the veteran's feet from 1987 were not new and 
material evidence.  The Board found that the medical report 
and photographs did not establish a new factual basis 
warranting entitlement to service connection.  

In a June 2000 rating decision, the RO found new and material 
evidence sufficient to reopen the veteran's claim had not 
been submitted.  The veteran submitted a VAMC foot 
examination from May 2000.  The RO found that the contents of 
the examination report duplicated evidence that was 
previously of record.  

Evidence of record at the time of the June 2000 rating 
decision consisted of records from a May 2000 VA foot exam, 
progress notes from a May 2000 podiatrist visit, notes from 
an August to September 1991 hospitalization for a mental 
condition,  photographs of the veteran's feet from 1987, 
records of a January to April 1986 hospitalization for a 
mental condition, an October 1986 private medical report, the 
veteran's discharge examination, the veteran's service 
medical records, and the veteran's enlistment examination.  

Evidence received since the June 2000 rating decision 
consists of a duplicate of the first page of the veteran's 
enlistment physical examination, medical records from an 
emergency room visit to the University of Mississippi Medical 
Center in 2000, and records of the veteran's pre-employment 
physical examination in 1975.  With the exception of the 
duplicate of the veteran's enlistment examination, the 
evidence is new, in that it has not been submitted to VA 
before.  However, the Board finds that the evidence is not 
new and material because it does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Specifically, none of the 
evidence received indicates that the veteran's bilateral foot 
disability was incurred during, or aggravated by, his 
military service.  Accordingly, the Board finds no new and 
material evidence to reopen the claim for service connection 
for a bilateral foot disability.  The claim is not reopened.  
38 U.S.C.A. § 5108.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated January 2003, as well as information provided in the 
May 2003 statement of the case (SOC) and August 2005 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the May 2003 SOC and August 2005 SSOC include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the February 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  
However, as discussed above, the Board finds that the RO has 
ultimately provided all notice required by 
§ 5103(a).  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(the appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, available VA medical 
records, private medical records, and a record of the 
veteran's pre-employment medical examination.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

As for VA's duty to obtain a medical opinion, the Board finds 
that obtaining a medical opinion is not warranted in this 
case.  The Board notes that the VCAA explicitly provides 
that, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  
38 U.S.C.A. § 5103A(f) (West 2002).  Because the veteran has 
not identified any service or VA medical records which are 
available and are not already in the claims file, the Board 
finds that there is no additional duty to assist prior to the 
veteran submitting new and material evidence.  Because there 
is no basis to reopen the claim, the Board finds there is no 
obligation to obtain a VA medical opinion.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2005).  

ORDER

As no new and material evidence has been received, the claim 
for service connection for a bilateral foot disability is not 
reopened.  The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


